NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BRIDGESTONE AMERICAS TIRE OPERATIONS,
LLC (FORMERLY BRIDGESTONE FIRESTONE
NORTH AMERICAN TIRE, LLC) AND
BRIDGESTONE CORPORATION,
Appellcmts,
V.
FEDERAL CORPORATION, l
Appellee.
1
2010-1376
(Opp0siti0n N0. 91168556)
Appea1 from the United States Patent and Trademark
Office, Trademark Tria1 and Appeal B0ard.
ON MOTION
ORDER
Bridgest0ne Americas Tire Operati0ns, LLC (f0rmerly
Bridgest0ne Firest0ne N0rth American Tire, LLC) and
Bridgest0ne C0rp0rati0n, move for a 45-day extension of
tin1e, until l\/lay 23, 2011, to file their reply brief due to
settlement negotiations

BRIDGESTONE V. FEDERAL CORl3 2
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOR THE CoURT
APR 1 3  lsi Jan Ho1‘ba1__\;
Date J an H0rbaly
C1erk
cc: Doug1as A. Rettew, Esq. 53 c0uR1EF)ll-,-H:,’PEAL3 ma
W. Dav1d Shenk, Esq_ ms renew c1Rcu1r
521 s APR 13 2011
.IAN|'|DRBALY
CLEH(